Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-894
                          Lower Tribunal No. 17-2802
                             ________________


                               T.M., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Special
Assistant Public Defender, and Luis A. Arguelles and Eric Rojo Dotel, Certified
Legal Interns, for appellant.

     Ashley Moody, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.

Before SALTER and FERNANDEZ, JJ., and LEBAN, Senior Judge.

      PER CURIAM.
      T.M. appeals a withhold of adjudication for throwing a deadly missile and

for second-degree criminal mischief. The sole issue on appeal is whether the trial

court abused its discretion in sustaining the State’s objection to the introduction

into evidence of an audio recording of the victim’s 911 calls, under the excited

utterance hearsay exception. The juvenile argues that this was harmful error.

Finding no abuse of discretion, we affirm.

      On appeal, a ruling on the admissibility of evidence is reviewed for abuse of

discretion. Daniels v. State, 634 So. 2d 187, 192 (Fla. 3d DCA 1994). In this case,

the trial court was within its discretion in precluding introduction of the recording

based on the lack of authentication for this evidence.

      Audio recordings may be played for the jury “if the audible parts are

relevant, authenticated, and otherwise properly admissible.” Odom v. State, 403

So. 2d 936, 940 (Fla. 1981). The audio can be authenticated and admitted if the

party speaking on the recording testifies that the audio is an accurate representation

of the conversation. McCoy v. State, 853 So. 2d 396, 403 (Fla. 2003) (“Nothing

more than this confirmation, by a participant in the conversation, that the tape

fairly and accurately memorialized the discussion at issue is required to properly

authenticate the recording.”).

      In the present case, the court excluded the recording because it was

presented at trial on a disc containing three recordings of three separate calls with



                                          2
different content in each. The victim had previously listened to a digital recording

of the particular call he had made to the 911 operator, but had not listened to the

contents of the disc offered for admission by the defense. The victim was not

asked to testify that the version on the disc was the same recording he had heard

previously. After realizing the victim’s uncertainty about the contents of the disc,

defense counsel indicated that he had “another way to go about doing this.” The

subsequent questioning was directed to the victim’s eyewitness account, thus

abandoning authentication of the audio recording itself as a prerequisite to its

admission into evidence.

      Affirmed.




                                         3